Citation Nr: 1737863	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  14-42 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.   Entitlement to service connection for a right shoulder disability.

2.   Entitlement to an initial rating for pes planus in excess of 10 percent prior to June 26, 2015 and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1988 to July 1991 and from May 1995 to November 2012.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. The Waco, Texas RO currently has local jurisdiction. 

The Veteran testified before the undersigned at a Board hearing in December 2016. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records show that he injured his right shoulder in service. X-rays in August 2012, showed possible rotator cuff impairment. In May 2013; a VA examiner reviewed the records without examining the Veteran.  The examiner stated that:

Veteran diagnosed with asymptomatic right shoulder 'possible mild rotator cuff impingement'. . . Veteran's history consistent with an acute right shoulder injury that resolved after 1 month based on history . . . The diagnosis of possible mild rotator cuff impingement was made on VAE because of right shoulder x-ray dated 12/10/12 with impression of 'possible mild rotator cuff impingement.' When a condition is only possibly noted on x-ray, the diagnosis of [the] condition [is] deferred and need[s] to be confirmed by clinical examination. Because the Veteran's shoulder examination was normal, the Veteran has no diagnosable right shoulder condition.

The Veteran has testified that his right shoulder has been painful ever since his injury in-service.  The VA medical opinion is inadequate because the opinion was provided without an opportunity to consider the Veteran's competent reports of symptoms.

The Veteran additionally testified that he had private treatment records pertaining to pes planus from the day he got out of service until June 26, 2015. Those records have not yet been submitted.

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be asked to authorize VA to obtain all records of treatment for his right shoulder and bilateral pes planus since service or to provide the records himself.  In particular, the Veteran has testified that he has outstanding records from Dr. C.M. from the date of discharge to June 26, 2015 related to pes planus.

After the Veteran has signed the appropriate releases, the records should be obtained. 

2.   Afford the Veteran a VA examination to determine whether he has a current right shoulder disability related to service. The examiner should opine whether it is at least as likely as not that any current right shoulder disability is caused or aggravated by an injury in service.

The examiner should accept as fact that the Veteran has experienced pain in his right shoulder since service; unless the examiner finds medical reasons for rejecting the Veteran's report.  

If the examiner is unable to offer an opinion without resorting to speculation, the examiner must explain whether the inability to provide the needed opinion is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is medical evidence that would permit the opinion to be provided.

3.   If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

